Citation Nr: 1448004	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968 and from January 1991 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

On his VA Form 9, dated November 2008, the Veteran requested a hearing before a member of the Board at his local RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  In this case, in a letter dated July 2008, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on August 25, 2009.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication from the Veteran regarding his failure to appear.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In June 2012, the Board remanded the case for further development.

In June 2012, the Veteran submitted a claim of service connection for hearing loss.  The Board cannot take original jurisdiction of this claim and it was referred in the July 2012 remand.  As it does not appear that action was taken on this claim, it is again referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In June 2012, the Board remanded the claim for further development, namely a VA examination.  The requested September 2012 VA examination and the December 1989 entrance examination indicate that a left knee disability preexisted the Veteran's second tour of active duty (January 1991 to March 1991).

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  Id.  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  

The December 1989 entrance examination shows that the Veteran reported that he injured his knee in around December 1988.  On clinical evaluation, the Veteran was without defect.  As a history of pre-service existence of a knee injury does not constitute notation of such condition and a clinical evaluation detected no abnormalities, a left knee disability was not "noted" upon entrance to service.  See Crowe, 7 Vet. App. at 245.

Accordingly, the presumption of soundness applies and the case is not one for basic service aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

A VA medical opinion is needed to determine whether the presumption of soundness is rebutted in the Veteran's specific case by (1) clear and unmistakable evidence that a left knee disability preexisted service; and (2) clear and unmistakable evidence that a left knee disability was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

If the presumption is not rebutted, the left knee disability is presumed to have been incurred in service, and the central issue becomes whether the in-service injury is related to the current left knee degenerative joint disease.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2013) (a present disability and nexus must still be shown even when the presumption of soundness is not rebutted). 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's paper claims file, and any evidence in Virtual VA or VBMS that is not contained in the claims file, to an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  Based on this review, the examiner is to address each of the following questions (a) to (c).

(a)  Did a left knee disability preexist the Veteran's period of active service that occurred from January 1991 to March 1991?  In responding to this question, please address the December 1989 entrance examination report indicating a left knee injury around December 1988. 

(b)  If preexisting, did the left knee disability not undergo any worsening (i.e., increase in severity) during service beyond the natural progress of the disease?  To be clear, this question is asking whether any preexisting disability did not undergo aggravation rather than asking if it did.

How certain are you in your answers to questions (a) and (b)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(c)  Is it at least as likely as not (i.e., at least equally probable) that the current left knee disability is related to the left knee disability discussed in (a) and (b)?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

